Title: To James Madison from Fulwar Skipwith, 24 August 1803
From: Skipwith, Fulwar
To: Madison, James


Sir
Paris 24th Augt. 1803
Being charged by Mr Livingston, during his absence from Paris, with his Correspondence with this Government, I think it proper to inclose here Copy of a letter lately delivered me from the Minister of foreign Relations, in reply to one written to him by Mr. Livingston on the subject of certain Negros forcibly embarked by the Captain General at Guadalupe on board of Vessels of the U. S. Having never seen your instructions to our Minister respecting that transaction, I have judged it best simply to acknowledge receipt of Mr. Talleyrands letter, though persuaded as I am that it does not afford the satisfaction which from the manner & nature of the proceeding complaind of, the President has a right to expect.
Agreeably to Mr. Livingstons desire at his departure I have in his absence done all in my power to draw the attention of this Government to two remonstrances he had presented them against their Arrete of the 1st. Messidor. The Minister of foreign Relations being at the Waters of Bourbon on account of his health, those two notes will lay for some weeks yet unanswered; but I have learned enough from his principal chief to be persuaded of the fixed determination of this Government to maintain that Arrete, expecting thereby to affect deeply the Interest of British Merchants, many of whom depend on the trade of our Merchants to France for a considerable portion of their remittences.
Already a numerous tribe of european Merchants & Speculators, who have become Citizens of the U. S. merely for the advantages which times like these afford them, begin to swarm about the Metropolis as well as the different ports of France. Many of them have half a dozen different National characters, and make use of as many different flags. With the passports or Certificates of Naturalization from the U. S., neither the Minister nor myself can well refuse to recognize them as Citizens, but I can assure you that by so doing, we weaken always in more or less degree the respect & faith, which is due to our passports in favor of Americans in their natural & lawful pursuits, and who have no fixed residence out of their own Country. It is that class of itinerant Merchants & jobbers, who contributed more than any other during the last war to depriciate the character of our flag, by covering alternately the Vessels & Merchandize of the different belligerent Powers, and who gave more trouble to our Minister both here & in England than all our Citizens besides. The principle is established of excluding our Merchants, residing & carrying on business in foreign Countries, from the benefit of the late Convention respecting claims, and probably would be a sound principle for Congress to adopt in respect to the National rights of all our Citizens, who shall reside abroad beyond a limited time.
Our Board of Commissioners under the Convention has been sitting since two months. I have prepared & reported on about a third of the claims that are susceptible of being brought before them. They will begin next week to issue their awards, and as soon as Mr. Livingston returns from Switzerland, I presume he will begin to draw on the Treasury. I wish you may find the Convention drawn with the accuracy & precission, which writings of that nature ought to be; for my own part I do not, and I find moreover the Board does not. The truth is that the crisis at which it was drawn was extremely delicate, & the moments of our Envoys so much absorbed by the great object, that neither of them appear sufficiently to have matured that Convention. I am happy to add, however, that Mr. Marbois, as well as Mr. Defermon, who is at the head of the french Commission of Liquidation, appear thus far perfectly disposed to concur with us in dispatching with promptitude all fair & clear claims of our fellow Citizens, & at the same time to support us in detecting & rejecting all fraudulent & simulated ones; of which there are many. I am of opinion that if this ground can be maintained, the 20 millions allowed by the Convention will nearly cover the three classes of claims it embraces. The Board have required of me Copies of all the documents in support of each claim, amounting to about 400. This obliges me, the time limited by the Convention being short, to employ four Clerks. I hope the President will see fit to make the necessary appropriation to defray that expence, as well as to compensate me for my new labours.
The 1st. Consul has been since eight days on his return to Paris, and it is said goes shortly to visit Brest & the different ports on the Atlantic. With great respect I have the honor to remain, Sir, Your Mo Ob Servant,
Fulwar Skipwith
P. S. 27th. Augt
Mr. McClure the third Commissioner is not yet arrived, but daily expected from London. Since writing the above our two Commissioners now sitting begin to entertain serious doubts whether the description of claims embraced by the 4th. Art of the Convention, embrace freights; or rather they are of opinion, it does not, & will probably desire to know the sense of our Government on that head. Now as a considerable portion of the fairest & most moderate of our claims here come under the title of freights or hire of Vessels, & as they may be said to be a priviledged class of claims by the commercial jurisprudence of almost every Country, & were certainly intended to be embraced by those who formed the Convention, I fear there will be room given to much complaint & censure, should claims of their nature be thrown out or laid aside, by the American Board.
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). Docketed by Wagner as received 2 Nov.



   
   Enclosure not found, but Skipwith no doubt referred to Talleyrand’s letter to Livingston of 22 Thermidor an XI (10 Aug. 1803) (DNA: RG 59, DD, France, vol. 8A; 2 pp.; in French), in which Talleyrand stated that the minister of marine would send positive orders to the captain general of Guadeloupe forbidding such acts in future.



   
   For Livingston’s 18 July 1803 letter to Talleyrand protesting the arrêté of 1 Messidor an XI (20 June 1803), see Livingston to JM, 30 July 1803, and n. 1.



   
   Article 4 provided that no debts would be paid to U.S. citizens except to those “who have been and are yet creditors of France for Supplies for embargoes and prizes made at Sea” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:518).


